Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 21, 2022

                                           No. 04-22-00547-CV

       IN RE GARRISON PROPERTY AND CASUALTY INSURANCE COMPANY

                                           Original Proceeding 1

                                                  ORDER

        On August 26, 2022, relator filed a petition for writ of mandamus. Relator also filed an
emergency motion for stay of the underlying proceedings pending final resolution of the petition
for writ of mandamus. After considering the petition and this record, this court concludes relator
is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.
See TEX. R. APP. P. 52.8(a). Relator’s emergency motion for stay is DENIED as moot.

        It is so ORDERED on September 21, 2022.



                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2017CI16825, styled Kristal Thompson and Fredrick Thompson v. Garrison
Property and Casualty Insurance Company, pending in the 285th Judicial District Court, Bexar County, Texas, the
Honorable Aaron Samuel Haas presiding.